


Exhibit 10(d)




Appendix A1
Last Revised On: December 11, 2014
Name
Company
Pre-4/1/1997
Participant
Class A “Bonus
SERP” Status
Double Basic
Credits
Double
Transition
Credits
ROBO, JAMES L. *
NextEra Energy, Inc.
 
X
X1
 
DEWHURST, MORAY P. *
NextEra Energy, Inc.
 
X
X1
 
PIMENTEL, ARMANDO *
NextEra Energy Resources, LLC
 
X
X1
 
NAZAR, MANO K. *
NextEra Energy, Inc.
 
X1
X1
 


1  The Compensation Committee has expressly identified these items and
acknowledged that they are subject to Internal Revenue Code Section 409A. In
particular, these items include: (i) the additional deferred compensation
provided by the designation of certain officers as Class A Executives, effective
on or after January 1, 2006; and (ii) the additional deferred compensation set
forth in SERP Amendment #4 to the Prior Plan (meaning amounts deferred by
certain senior officers specified by the Compensation Committee who became
participants in the SERP on or after April 1, 1997 at the rate of two times the
basic credit and, to the extent applicable, the transition credit under the cash
balance formula in the SERP for their pensionable earnings on or after January
1, 2006). Importantly, nothing in Amendment #4 to the Prior Plan, the SERP,
Compensation Committee resolutions, or any other document shall be construed as
subjecting to Code Section 409A any deferrals made under the SERP prior to
January 1, 2005, except as expressly noted herein.


*Executive Officer of NextEra Energy, Inc.







